DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the sidewall" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination this limitation will be interpreted as “a sidewall”.
Claim 17 recites the limitation "the sidewall" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination this limitation will be interpreted as “a sidewall”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6, 8-9, 11-14, 16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kuwayama et al (US 5,905,477; hereinafter referred to as Kuwayama) in view of Potakowskyj (US 2015/0043082; hereinafter referred to as Potakowskyj).
Regarding Claims 1 and 11, Kuwayama discloses a system (Figure 23; Head-Up Display 401) for use in a vehicle to guide light towards a user (see Column 20; Lines 44-45) comprising: 
a heads up display (HUD) housing (Figure 23; Housing 405) with a HUD base (Figure 23; Base 405’); 
a stationary mirror mount on the HUD base (see Figure 23; wherein the stationary mirror mount is the grooves or recess in which mirror 408 is retained on base 405’); 
a stationary mirror (Figure 23; Mirror 408) mounted on the stationary mirror mount (see Figure 23); 
an adjustable mirror mount (Figure 23; Hinges 406) on the HUD base (Figure 23; Base 405’) in the HUD housing (Figure 23; Housing 405); 

Kuwayama does not expressly disclose an attachment slot in the HUD housing, the attachment slot to accept a mounting tab, wherein the attachment slot is shaped to accept both of either a predominantly vertical mounting tab or a predominantly horizontal mounting tab; and either the predominantly vertical mounting tab or the predominantly horizontal mounting tab.
	Potakowskyj discloses a system (Figure 1; Head-Up Display System 1) for use in a vehicle to guide light towards a user (see Paragraph [0032]) comprising: 
a heads up display (HUD) housing (Figure 1; Protective Housing 2) with a HUD base (see Figure 1; wherein the base is the bottom surface of protective housing 2); 
an adjustable mirror mount (Figure 2; Actuator Means 6) on the HUD base in the HUD housing (see Figures 1 and 2); 
an adjustable mirror (Figure 2; Combiner 4) mounted on the adjustable mirror mount (see Figure 2); and 
an attachment slot in the HUD housing (see Figure 1; wherein the attachment slot is the opening in protective housing 2 which allows fixture bearing 11 to pass therethrough), the attachment slot to accept a mounting tab (see Figure 1; wherein the mounting tab is fixture bearing 11), wherein the attachment slot is shaped to accept both of either a predominantly vertical mounting tab or a predominantly horizontal mounting tab (see Figure 1); and either the predominantly vertical mounting tab or the predominantly horizontal mounting tab (see Figure 1).

Regarding Claims 2 and 12, Kuwayama as modified by Potakowskyj discloses the limitations of claims 1 and 11 as detailed above.
Kuwayama as modified by Potakowskyj further discloses the attachment slot (see Potakowskyj Figure 1; wherein the attachment slot is the opening in protective housing 2 which allows fixture bearing 11 to pass therethrough) is located to be offset from the stationary mirror mount (see Kuwayama Figure 23; wherein the stationary mirror mount is the grooves or recess in which mirror 408 is retained on base 405’) and the adjustable mirror mount (Kuwayama Figure 23; Hinges 406) such that a normal line drawn from the HUD housing (Kuwayama Figure 23; Housing 405) at any edge of the attachment slot would not intersect with the stationary mirror mount or the adjustable mirror mount (see Kuwayama Figure 23 and Potakowskyj Figure 2; wherein upon combination the attachment slot taught by Potakowskyj would be located offset from the stationary and adjustable mirror mounts disclosed in figure 23 of Kuwayama).
Regarding Claims 3 and 13, Kuwayama as modified by Potakowskyj discloses the limitations of claims 1 and 11 as detailed above.
Kuwayama further discloses the stationary mirror mount comprises at least one of a protrusion on the surface of the HUD housing (Figure 23; Housing 405) and a recession that recedes from the surface of the HUD housing (see Figure 23; wherein the stationary mirror mount is the grooves or recess in which mirror 408 is retained on base 405’).
Regarding Claims 4 and 14, Kuwayama as modified by Potakowskyj discloses the limitations of claims 1 and 11 as detailed above.
Kuwayama further discloses the adjustable mirror mount (Figure 23; Hinges 406) comprises at least one of a protrusion on the surface of the HUD housing (Figure 23; Housing 405) and a recession that recedes from the surface of the HUD housing (see Figure 23; wherein the adjustable mirror mount is made up of hinges 406).
Regarding Claims 6 and 16, Kuwayama as modified by Potakowskyj discloses the limitations of claims 1 and 11 as detailed above.
Kuwayama does not expressly disclose that an attachment side of the HUD housing, wherein the attachment side is on a side of the HUD base with the attachment slot; and a below-region of the HUD housing defined by a region opposite the attachment side relative to the HUD base.
Potakowskyj discloses an attachment side of the HUD housing (see Figure 1; wherein the attachment side of the HUD housing corresponds to the left and right sides of the protective housing 2 wherein the slots on protective housing 2 allow fixture bearings 11 to pass therethrough), wherein the attachment side is on a side of the HUD 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the HUD of Kuwayama to include an attachment side of the HUD housing, wherein the attachment side is on a side of the HUD base with the attachment slot; and a below-region of the HUD housing defined by a region opposite the attachment side relative to the HUD base, as taught by Potakowskyj, because doing so would allow for the attaching of the combiner positioning device and the HUD system, respectively, to stiff structures of a vehicle body beneath the dashboard (see Kuwayama Paragraph [0035]).
Regarding Claims 8 and 18, Kuwayama as modified by Potakowskyj discloses the limitations of claims 6 and 16 as detailed above.
Potakowskyj further discloses the horizontal mounting tab (Figure 1; Fixture Bearings 11) comprises a first portion that projects horizontally from the sidewall of the HUD (see Figure 1; wherein the first portion is the portion of fixture bearings 11 extending normal to the side wall of protective housing 2) and the first portion does not cross a base plane of the HUD base (see Figure 1).
Regarding Claims 9 and 19, Kuwayama as modified by Potakowskyj discloses the limitations of claims 1 and 11 as detailed above.
Potakowskyj further discloses the predominantly horizontal mounting tab (Figure 1; Fixture Bearings 11) comprises a fastener opening (Figure 1; wherein the fastener opening 11 is the hole in the center of fixture bearings 11) with a fastener direction for a fastener to be inserted into the mounting tab through the fastener opening (see Figure 1; wherein the fastener direction is a vertical direction), wherein the fastener direction is closer to perpendicular rather than parallel when compared to a normal line drawn from the HUD housing at any edge of the attachment slot (see Figure 1; wherein the fastener direction is a vertical direction which is closer to perpendicular rather than parallel to a normal line extending from a the attachment slot of the protective housing 2).

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kuwayama et al (US 5,905,477; hereinafter referred to as Kuwayama) as modified by Potakowskyj (US 2015/0043082; hereinafter referred to as Potakowskyj) as applied to claims 1 and 11, in view of Ushida et al (US 2015/0286054; hereinafter referred to as Ushida).
Regarding Claims 5 and 15, Kuwayama as modified by Potakowskyj discloses the limitations of claims 1 and 11 as detailed above.
Kuwayama as modified by Potakowskyj does not expressly disclose that the stationary mirror mount is a protrusion with a conic shaped end, the smaller end of the conic shaped end being distal to the HUD housing.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the stationary mirror mount of Kuwayama as modified by Potakowskyj such that the stationary mirror mount is a protrusion with a conic shaped end, the smaller end of the conic shaped end being distal to the HUD housing, as taught by Ushida, because doing so would provide a reliable mounting means for the stationary mirror.

Claims 7, 10, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kuwayama et al (US 5,905,477; hereinafter referred to as Kuwayama) as modified by Potakowskyj (US 2015/0043082; hereinafter referred to as Potakowskyj) as applied to claims 6 and 16, in view of Shimada et al (US 2013/0155520; hereinafter referred to as Shimada).
Regarding Claims 7 and 17, Kuwayama as modified by Shimada discloses the limitations of claims 6 and 16 as detailed above.
Kuwayama as modified by Shimada does not expressly disclose that the predominantly vertical mounting tab comprises a first portion that projects horizontally from the sidewall of the HUD and a second portion that extends parallel to the sidewall of the HUD below a base plane of the HUD base, wherein the second portion is longer than the first portion.
Shimada discloses a system for use in a vehicle to guide light towards a user (see Abstract), comprising: 
a heads up display housing (Figure 6; Lower Casing 12) with a HUD base (see Figure 6; wherein the base is the bottom surface of lower casing 12); and 
a predominantly vertical mounting tab (see Annotated Figure 6 below); wherein 
the predominantly vertical mounting tab comprises a first portion that projects horizontally from the sidewall of the HUD (see Annotated Figure 6 below) and a second portion that extends parallel to the sidewall of the HUD below a base plane of the HUD base (see Annotated Figure 6 Below), wherein the second portion is longer than the first portion (see Annotated Figure 6 Below).

    PNG
    media_image1.png
    803
    598
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of Kuwayama as modified by Shimada such that the predominantly vertical mounting tab comprises a first portion that projects horizontally from the sidewall of the HUD and a second portion that extends parallel to the sidewall of the HUD below a base plane of the HUD base, wherein the second portion is longer than the first portion, as taught by Shimada, because doing so would allow for the head-up display device to be fixed to a given mounting portion in an instrument panel by screwing the bracket to the instrument panel (see Shimada Paragraph [0053]).
Regarding Claims 10 and 20, Kuwayama as modified by Potakowskyj discloses the limitations of claims 1 and 11 as detailed above.
Kuwayama as modified by Potakowskyj does not expressly disclose that the predominantly vertical mounting tab comprises a fastener opening with a fastener direction for a fastener to be inserted into the mounting tab through the fastener opening, wherein the fastener direction is closer to parallel rather than perpendicular when compared to a normal line drawn from the HUD housing at any edge of the attachment slot.
Shimada discloses a system for use in a vehicle to guide light towards a user (see Abstract), comprising: 
a heads up display housing (Figure 6; Lower Casing 12) with a HUD base (see Figure 6; wherein the base is the bottom surface of lower casing 12); and 
a predominantly vertical mounting tab (see Annotated Figure 6 below); wherein 
the predominantly vertical mounting tab comprises a fastener opening with a fastener direction for a fastener to be inserted into the mounting tab through the fastener opening (see Annotated Figure 6 below), wherein the fastener direction is closer to parallel rather than perpendicular when compared to a normal line drawn from the HUD housing (see Annotated Figure 6 Below; wherein the fastener direction would be perpendicular to the surface of the lower casing).

    PNG
    media_image2.png
    803
    598
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of Kuwayama as modified by Potakowskyj such that the predominantly vertical mounting tab comprises a fastener opening with a fastener direction for a fastener to be inserted into the mounting tab through the fastener opening, wherein the fastener direction is closer to parallel rather than perpendicular when compared to a normal line drawn from the HUD housing, as 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A LAMB II whose telephone number is (571)270-0648.  The examiner can normally be reached on Monday-Friday 10am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/CHRISTOPHER A LAMB II/Examiner, Art Unit 2882